DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2018/080557 filed 11/08/2018, which claims the benefit of the priority of European Patent Application No. 17201049.8 filed 11/10/2017. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements submitted on 05/06/2020 and 07/08/2022 have been considered by the examiner.

	Election/Restrictions
	Claims 16-43, and 47-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and VIII or based on the elected species, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 07/07/2022. Applicant’s election with traverse of Group I drawn to an aqueous formulation, in the reply filed on 07/07/2022 is acknowledged.
The traversal is on the ground(s) that each of the Groups include claims which refer to limitations present in Group I and that a search can be done without undue burden on the Examiner.  This is not found persuasive because the Groups of the invention represent different inventions and even though they all require the special technical feature of an aqueous formulation comprising a structural protein and an alcohol, the special technical feature does not make contribution over the cited prior art thereby braking unity of invention. In addition, the Groups include claims that recite additional limitations that would require further search and consideration.
The requirement is still deemed proper and is therefore made FINAL.

	Claim Status
Claims 1-45, and 47-54 are pending. Claims 1-15, and 44-45 are being examined on the merits in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13-15 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP § 2137 states that "the written description requirement for a genus must be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
For written description, the analysis (a) considers actual reduction to practice, (b) disclosure of drawings or structural chemical formulas, (c) sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and (d) representative number of examples.
Actual reduction to practice and (b) disclosure of drawings or structural chemical formulas:
The instant claim 1 recitation of alcohol in general is rather a broad genus and applicant has only reduced to ethanol as shown in Examples 1-3. Britannica defines alcohol as “any class of organic compounds characterized by one or more hydroxyl (-OH) groups attached to a carbon atom..” (page 2, line 1-2). Therefore, this broad genus also includes compounds such as sugars or polysaccharides, sugar alcohols, polyols etc.
Furthermore, Applicants recitation of “compound” in claim 13 is a rather broad genus and Applicants have only reduced to practice the fragrance, phenetylethanol, as the compound added in the formulation. Even though the instant specification discloses numerous compounds such as pharmaceutical compounds (sedative compounds, antibacterial compounds etc., detergent compounds, cosmetic compounds (fragrances, flavor, coloring compounds (dyes, nutrient), the actual reduction to practice is just the fragrance disclosed above.
sufficient relevant identifying characteristics in the way of complete/partial structure or physical and/or chemical properties
The specification discloses ethanol in one of the examples (Example 4). Furthermore, the specification discloses various embodiments of the compounds and that the “pharmaceutical compound” is selected from the group consisting of an anti-microbial compound, such as an antibacterial compound (e.g. an antibiotic), an anti-viral compound or an anti-fungal compound, an immunosuppressive compound, an anti-inflammatory compound, an anti-allergic compound, an anti-coagulant, an anti-rheumatic compound, an anti-psoriatic compound, a sedative compound, a muscle relaxant, an anti-migraine compound, an anti-depressant, an insect repellent, a growth factor, a hormone, a hormone antagonist, an antioxidant, a protein, such as a glycoprotein, lipoprotein, or an enzyme (e.g. hyaluronidases), a polysaccharide, a free radical scavenger, a radio-therapeutic compound, a photodynamic therapy compound, a dye such as a fluorescent dye, and a contrast agent. Further, that the "cosmetic compound" as used herein, refers to a substance intended mainly for external use on the body surface, e.g. human body surface, or in the oral cavity, e.g. of a human, for cleaning and personal hygiene to alter the appearance or body odor or to convey scent. In particular, it is meant that a cosmetic substance is a molecule which shows a certain predictable effect. Such an effect molecule can be, for example, a proteinaceous molecule (e.g. an enzyme) or a non-proteinaceous molecule (e.g. a fragrance, flavor, dye, pigment, photo-protective agent, vitamin, provitamin, an antioxidant, conditioner, or a compound comprising metal ions). The term "cosmetic compound" also refers to cleansing substances. The specification further discloses that "detergent compound", refers to any detergent substance or washing active substance. Such detergent substance can be for example a cleaning agent or a laundry detergent. The specification further discloses water soluble compounds, poorly water-soluble compounds, and water insoluble compounds. The compounds are all structurally diverse and it would be challenging to ascertain if they would all have the same property when mixed with the aqueous formulation. As such, the one example in the specification is insufficient to show that there is a structure/function relationship between the aqueous formulation and the compounds in general (pages 7-9). In addition, there are no identifying characteristics for the structure/function relationship in the present claims 13-15 apart from the compounds being water soluble, poorly water soluble, or oily which covers an exceedingly broad scope of compounds.
Representative number of examples
A “representative number of species” means the species which are adequately described are a representative of the entire genus. Therefore, when there is a substantial variation within a genus, the applicant must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). See MPEP 2163.3 (ii).
The one example, Example 4 (Specification, p. 45) provided in the instant specification is insufficient to establish that the entire genus of compounds that can be used to produce an aqueous formulation that is clear because the genus covered by compounds in general is extremely large and it unclear that a formulation comprising the compounds will all display the same property. Furthermore, the Examples reduce to practice ethanol which is not a representative number of species to describe the broad genus encompassed by alcohols.
Given this lack of description in the specification, the application fails to describe the claimed invention in such a full, clear, and concise and exact terms that a skilled artisan would recognize that applicants' were in possession of the genus of claimed invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1933021 (hereinafter the ‘021 patent).
Regarding claim 1, ‘021 teaches a composition that comprises keratin and an aqueous solution of ammonia and alcohol in which the keratin is dissolved or suspended (left col. Line 31-35).

Claims 1, 3-5, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 102429835 A (hereinafter the ‘835 publication).
The teachings of CN 102429835 A are based on the English language translation of the by CN 102429835 A publication obtained by Google Patents and the citations are based on the English language translation.
Regarding claim 1, ‘835 teaches a hair agent that comprises keratin, ethanol and pure water (see claims 1, 2).
Regarding claim 3, ‘835 teaches that the weight percentage of keratin sizing agent is 5% to 15%, and the weight percentage of alcohol is 85% to 95% (page 2, 8th paragraph, line 1-2) and that it further comprises pure water (see claims 1, 2).
Regarding claim 4, ‘835 teaches a hair agent that comprises keratin, ethanol and pure water (see claims 1, 2).
Regarding claim 5, ‘835 teaches that the formulation comprises keratin that has molecular weight 60000 -150000 daltons (claim 1 and page 1, “summary of the invention” section, line 4-5).
Regarding claim 9, ‘835 teaches that the protein is keratin (claim 1 and page 2, “summary of the invention” section, line 4-5).
Regarding claims 13-15, ‘835 teaches that the formulation comprises hydrogenated castor oil (page 2, 5th paragraph, line 2) and that formulation belongs to the field of hair dressing product (page 2, line 3) which falls under cosmetic product.

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawar et al. (Phys. Chem. Chem. Phys., 2017, 19, 13994).
Regarding claims 1, 3 and 4,  Pawar teaches a solution that comprises 80% ethanol, 20% deionized water, and 1% elastin (see page 13995, left col. Line 2-9). The instant claim 9 lists elastin as one of the structural proteins. The teachings of Pawar therefore anticipates the instant claim 1, 3 and 4. 
Regarding claim 9, Pawar teaches the solution having elastin (see page 13995, left col. Line 2-9).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over CN 102429835 A (hereinafter the ‘835 publication) in view of WO 2010123947 A2 (hereinafter the ‘947 publication) and US 2011/0230911 A1 (hereinafter the ‘911 publication).
The teachings of ‘835 are disclosed above and incorporated herein by reference.
‘835 does not teach that the aqueous formulation is a hydrogel as recited in claim 7 and does not teach the sequence of the silk protein as recited in claim 12.
‘947 teaches a hydrogel formulation that comprises silk fibroin and alcohol (claims 1, 27). ‘947 further teaches that silk hydrogel formulations that may be useful for a variety of medical uses [012]. ‘947 further teaches that the silk hydrogel formulation was successful in improving a condition of the skin in an individual in need thereof [0156].
With regards to the sequence of the silk protein, ‘911 teaches recombinant silk protein self-assembled into nanofibers at concentrations between 5 and 30 mg/ml after the addition of methanol [0171]. ‘911 teaches that the silk protein comprises one or more synthetic repetitive spider silk protein sequences, wherein the synthetic repetitive sequence comprises between 5 to 50 repeat unit (claim 1) and that the protein has the sequence of SEQ ID NO: 5 [0168], which is 100% identical to the instant SEQ ID NO: 1. ‘911 further teaches that the silk proteins have enhanced characteristics such as improved capability of being expressed in high yield and improved strength and flexibility and that they are for use in biotechnology, medicine, pharmaceutical and food applications, cosmetics, in electronic devices and for other commercial purposes [0018].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of ‘516, ‘947 and ‘911 and prepare a formulation that comprises a structural protein and alcohol as taught by ‘516 and ‘947 because ‘947 teaches that the formulation may be useful for a variety of medical uses [012]. One of ordinary skill in the art would be motivated and would have had a reasonable expectation of success in combining the teaching of the cited prior art because ‘516 teaches that the cosmetic formulation had excellent foaming properties thus imparting firmness to hair and preventing hair damage (page 1, 4th paragraph, line 1-4) and ‘911 teaches that the silk protein had enhanced characteristics for use as hydrogels and in the pharmaceutical purposes [0018].
Regarding claim 2, ‘947 teaches that the formulation is transparent and further defines transparency as being clear [0111].
Regarding claim 6, ‘947 teaches that the formulation exhibits  a dynamic viscosity [0124] and further that dynamic viscosity is also known as complex viscosity [0125] and further that the viscosity is about 10 Pas or about 20 Pas or about 30 Pas [0128].
Regarding claim 7, ‘947 teaches that the formulation is a hydrogel (Title, abstract, claim 1).
Regarding claim 8, ‘947 teaches that the silk protein is self-assembling [0008, 0218]. Furthermore, 911 teaches that 911 teaches recombinant silk protein self-assembled into nanofibers [0171].
Regarding claim 10, ‘947 teaches that the silk protein may be obtained from recombinant sources [056, 008].
Regarding claim 11, ‘947 teaches that the goal was to create uniformly and repeatably silk molecules [066]. Furthermore, ‘911 teaches that the silk protein comprises one or more synthetic repetitive spider silk protein sequences, wherein the synthetic repetitive sequence comprises between 5 to 50 repeat unit (claim 1).
Regarding claim 12, ‘911 teaches that the protein has the sequence of SEQ ID NO: 5 [0168], which is 100% identical to the instant SEQ ID NO: 1.
Regarding claim 44, ‘947 teaches that a hydrogel formulation disclosed in the present specification that is a pharmaceutical hydrogel formulation [0143-0145].
Regarding claim 45, ‘835 teaches that the formulation belongs to the field of hair dressing product (page 2, line 3) which falls under cosmetic product rendering obvious claim 45.

Conclusion
Claims 1-15, 44, and 45 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654                                                                                                                                                                                                        
/ARADHANA SASAN/Primary Examiner, Art Unit 1615